Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 9/10/2021.

As filed, claims 1, 4-9, 11, and 12 are pending; claims 13-17 are withdrawn; and claims 2, 3, and 10 are cancelled.


Terminal Disclaimer
The terminal disclaimer filed on 9/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,562,053; 10,155,737; and 10,730,847 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/10/2011, with respect to claims 1, 4-9, 11, and 12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 4-9, 11, and 12 by conflicting U.S. Patent No. 9,562,053; 10,155,737; and 10,730,847 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

The claim objection of claims 1 and 4 is withdrawn per amendments/remarks. 

Election/Restrictions
Claims 1, 4-9, 11, and 12 are directed to an allowable product (after Examiner’s amendments, shown below). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Zapadka on 9/24/2021.
The application has been amended as follows: 

In claim 1 (pg. 3), amend the following: 
Before “R6 is selected from the group consisting of”;
After “wherein R9 is selected from the group consisting of hydrogen, fluoro and bromo;”; and
Delete “alternatively, wherein 
    PNG
    media_image1.png
    75
    80
    media_image1.png
    Greyscale
 is 
    PNG
    media_image2.png
    104
    115
    media_image2.png
    Greyscale
, W maybe N;”.

In claim 4 (pg. 5), amend the following: 
Before “R6 is selected from the group consisting of”;
After “or when R2 is H and R1 is ethyl or n-propyl, then W is N;”; and
Delete “alternatively, wherein 
    PNG
    media_image1.png
    75
    80
    media_image1.png
    Greyscale
 is selected from the group consisting of 
    PNG
    media_image3.png
    82
    129
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    82
    151
    media_image4.png
    Greyscale
, W maybe N;”.


Before “R0 is selected from the group consisting of”;
After “methyl and trifluoromethyl;”; and
Insert -- and --.

In claim 5 (pg. 6), amend the following: 
Before “R0 is –C(O)OH”;
After “R8 is hydrogen;”; and
Insert -- and --.

In claim 6 (pg. 6-7), amend the following: 
Before “R0 is –C(O)OH”;
After “R8 is hydrogen;”; and
Insert -- and --.

In claim 7 (pg. 7), amend the following: 
Before “R0 is –C(O)OH”;
After “R8 is hydrogen;”; and
Insert -- and --.

In claim 8 (pg. 8), amend the following: 
Before “R0 is –C(O)OH”;
After “R8 is hydrogen;”; and
Insert -- and --.

In claim 9 (pg. 8), amend the following: 
Before “R0 is –C(O)OH”;
After “R8 is hydrogen;”; and
Insert -- and --.

In claim 16 (pg. 9), amend the following: 
Before “administering to a subject”;
After “cardiovascular”;
Delete “disorderscomprising”; and
Insert – disorders comprising --.

In claim 17 (pg. 10), amend the following: 
Before “selected from the group consisting of”;
After “A method of treating a”; 
Delete “condition”; and
Insert – disorder --.

Before “administering to a subject”;
After “cardiovascular”;
Delete “disorderscomprising”; and
Insert – disorders comprising --.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I), pharmaceutical composition thereof, or a method of treatment via the compound thereof.
The prior art, which is the Shi publication used in the non-final rejection mailed on 11/9/2020, was removed because it failed to teach or suggest instant variable R4.  Without Shi, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compound thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Claims 1, 4-9, and 11-17 are allowed.
Claims 2, 3, and 10 are cancelled.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.